WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                     August 6, 2015




In the Court of Appeals of Georgia
 A13A0455. GEORGIA-PACIFIC CONSUMER PRODUCTS, LP v.
     RATNER et al.

      ELLINGTON, Presiding Judge.

      In Georgia-Pacific Consumer Products, LP v. Ratner, 295 Ga. 524 (762 SE2d

524) (2014), the Supreme Court of Georgia reversed this Court’s decision in

Georgia-Pacific Consumer Prods., LP v. Ratner, 323 Ga. App. 203 (746 SE2d 829)

(2013), in which we affirmed the trial court’s order certifying the class in this suit

alleging damages from the release of hydrogen sulfide gas from the defendant’s

sludge fields, finding no abuse of discretion. Accordingly, our prior decision is

vacated, the opinion the Supreme Court is made the opinion of this Court, and the

order of the trial court is hereby reversed.

      Judgment reversed. Andrews, P. J., Barnes, P. J., Phipps, P. J., Miller, Ray,

and Branch, JJ., concur.